       Case 2:20-cr-00240-JAM Document 17 Filed 02/11/21 Page 1FILED
                                                                  of 1
                      UNITED STATES DISTRICT COURT        February 11, 2021
                     EASTERN DISTRICT OF CALIFORNIA       CLERK, US DISTRICT COURT
                                                                          EASTERN DISTRICT OF
                                                                              CALIFORNIA


UNITED STATES OF AMERICA,                       Case No. 2:20CR00240-JAM

                Plaintiff,

      v.                                              ORDER FOR RELEASE OF
                                                       PERSON IN CUSTODY
SABIAN ZAKORY QUESADA,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release SABIAN ZAKORY QUESADA ,

Case No. 2:20CR00240-JAM Charge 21USC § 841 (a)(1) , from custody for the

following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                             x   Unsecured Appearance Bond $             50,000.00

                                 Appearance Bond with 10% Deposit

                                 Appearance Bond with Surety

                                 Corporate Surety Bail Bond

                         X       (Other): Pretrial conditions as stated on the record.

      Issued at Sacramento, California on February 11, 2021 at 2:00 pm

      The defendant’s release is delayed until 2/12/2021 at 9:00 a.m. to be

released to Catherine Defazio and transported to WellSpace.



                                       By:

                                             Magistrate Judge Allison Claire
